J-S49005-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                             Appellee

                        v.

    BARBARA BRYANT,

                             Appellant                  No. 3308 EDA 2018


        Appeal from the Judgment of Sentence Entered October 26, 2018
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0010674-2017

BEFORE: BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                      FILED DECEMBER 05, 2019

        Appellant, Barbara Bryant, appeals from the judgment of sentence of 6

to 23 months’ incarceration, followed by 1 year of probation, imposed after

she was convicted of false imprisonment, 18 Pa.C.S. § 2903, criminal

conspiracy, 18 Pa.C.S. § 903, and recklessly endangering another person, 18

Pa.C.S. § 2705. We affirm.

        The trial court summarized the facts and pertinent procedural history of

this case, as follows:
        At approximately six o’clock on the morning of November 19[],
        2015, Renee Valentine was awoken by the sound of hammering
        at her front door. Confined to the first floor as the result of a
        medical condition, Ms. Valentine was the first individual within her
        home at 5533 West Master Street to encounter the disturbance.
        Startled, Ms. Valentine phoned her daughter Ms. Renedya
        Stokes[,] who was asleep upstairs. Before Ms. Stokes made her
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S49005-19


     way downstairs, Ms. Valentine heard the individuals outside
     comment that everyone inside the house was going to die. Ms.
     Valentine then peered through the window, recognizing
     [Appellant] and Clarence. When Ms. Stokes came downstairs after
     getting dressed, she also looked out the window and identified the
     landlord, [Appellant], and Clarence were present along with a
     third individual holding a shotgun, later determined to be Jerome.

           At this point, Ms. Stokes called for her then-fifteen-year[-]
     old son, Zyair Stokes[,] to come down from his bedroom. Ms.
     Stokes and Zyair opened the interior metal safety door inward and
     discovered a thick board of plywood obscuring their exit. Hearing
     the continued drilling of nails, further securing the blockage in
     place, Mr. Stokes and Zyair attempted to break through the
     barrier. In addition to the front door, there were two windows and
     one rear door on the first floor of the property; however, none
     could safely be utilized for escape. The back door was blocked by
     cinder blocks that [Appellant] directed be placed there a few
     months prior, the window in the kitchen could not be reached
     without having to climb on a dangerously unsteady sink, and the
     window near the air conditioner did not open. Additionally,
     Jerome threatened to kill Ms. Stokes should she exit the house.
     Ms. Stokes sent Zyair upstairs to retrieve her phone in order to
     call 911 and request police assistance.          After Ms. Stokes
     disconnected with emergency dispatch, she proceeded to take
     photographs of the encounter and a short video.              These
     photographs included Jerome with a shotgun and the car of
     [Appellant].

            Officer Richard Green received flash information of a woman
     and two males leaving the scene of 5533 Master Street in a vehicle
     with a license plate belonging to [Appellant]. Approximately 20
     minutes after the 911 phone call was placed, he arrived at 5533
     Master Street to find the front door boarded up with people
     trapped inside. Unable to remove the paneling himself, … [the]
     [o]fficer … called for fire and rescue to remove the barrier.
     [Firemen] arrived shortly thereafter. After a failed attempted to
     pry off the plywood from the door’s frame, firemen eventually had
     to saw through the wood to allow everyone inside to exit. A video
     taken by Ms. Stokes of the firemen sawing through the door was
     introduced by the Commonwealth at trial.

           [Appellant] appeared before the [trial court] on August 17,
     2018[,] in a waiver trial charged with two counts of [f]alse
     [i]mprisonment, two counts of [c]onspiracy [to commit] [f]alse

                                    -2-
J-S49005-19


       [i]mprisonment[,] and [r]ecklessly [e]ndangering        [a]nother
       [p]erson[.] She was found guilty on all counts.

Trial Court Opinion, 6/14/19, at 1-3 (unnumbered; citations to the record

omitted).

       On October 26, 2018, Appellant was sentenced to the aggregate term

stated supra. She filed a timely post-sentence motion, which was denied.

She then filed a timely notice of appeal.1 Appellant complied with the trial

court’s subsequent order to file a Pa.R.A.P. 1925(b) concise statement of

errors complained of on appeal, and the trial court filed its Rule 1925(a)

opinion on June 14, 2019.

       Herein, Appellant states three issues for our review:

       [I.] Whether the weight of the evidence was enough to sustain a
       conviction pursuant to [Pa.R.Crim.P.] 607?

       [II.] Whether the evidence was sufficient to sustain a conviction
       pursuant to [Pa.R.Crim.P.] 606 and the weight of the evidence
       was enough to sustain a conviction pursuant to Rule 607[?]

       [III.] Whether the [p]ost-[s]entence [m]otion, in which [Appellant
       argued she] has no prior record … [and] requested a
       [p]robationary sentence without [h]ouse [a]rrest, as [h]ouse
       [a]rrest was stressful for her, should have been granted?

Appellant’s Brief at 3.

       Appellant’s claims are waived. Initially, she only presents an argument

regarding her challenge to the sufficiency of the evidence to sustain her

____________________________________________


1Appellant erroneously stated she was appealing from the November 1, 2018
order denying her post-sentence motion. “In a criminal action, appeal
properly lies from the judgment of sentence made final by the denial of post-
sentence motions.” Commonwealth v. Shamberger, 788 A.2d 408, 410
n.2 (Pa. Super. 2001) (en banc). We have corrected the caption accordingly.

                                           -3-
J-S49005-19


convictions, thus abandoning her weight-of-the-evidence and sentencing

challenges for our review. See id. at 7.

      In regard to her sufficiency issue, Appellant simply cites our standard of

review, and then states that her convictions “should be reversed as the

evidence presented by the Commonwealth did not meet the elements of the

alleged crimes beyond a reasonable doubt.” Id. (internal quotation marks

omitted). Clearly, this undeveloped argument is inadequate to permit us to

meaningfully review the sufficiency of the evidence to sustain Appellant’s

convictions. Therefore, this claim is also waived. See Commonwealth v.

Hardy, 918 A.2d 766, 771 (Pa. Super. 2007) (“When briefing the various

issues that have been preserved, it is an appellant’s duty to present

arguments that are sufficiently developed for our review.       The brief must

support the claims with pertinent discussion, with references to the record and

with citations to legal authorities. … [W]hen defects in a brief impede our

ability to conduct meaningful appellate review, we may dismiss the appeal

entirely or find certain issues to be waived.”).      Additionally, Appellant’s

sufficiency claim is waived because she failed to specify, in her Rule 1925(b)

statement, the element(s) of her crimes that the Commonwealth failed to

prove.   Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa. Super. 2009)

(“[W]hen challenging the sufficiency of the evidence on appeal, the

[a]ppellant’s [Rule] 1925[(b)] statement must ‘specify the element or




                                     -4-
J-S49005-19


elements upon which the evidence was insufficient’ in order to preserve the

issue for appeal.”) (citations omitted).

      For these reasons, we deem all of Appellant’s issues waived and affirm

her judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/5/19




                                      -5-